              Case 1:18-bk-14519-NWW                             Doc 5 Filed 10/02/18 Entered 10/02/18 17:53:13                   Desc
                                                                                                                                    10/02/18 5:51PM
                                                                 Main Document    Page 1 of 2

 Fill in this information to identify your case:

 Debtor 1                  Johnathan Allan Cobb
                           First Name                       Middle Name              Last Name

 Debtor 2                  Tiffany Shawn Cobb
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Capital One Auto Finance                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2011 Kia Sorento 133,000 miles                     Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         Navy Federal Credit Union                            Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       200 Georgetown Road                                Reaffirmation Agreement.
    property             Ringgold, GA 30736 Catoosa                         Retain the property and [explain]:
    securing debt:       County



    Creditor's         Stonebrook HOA                                       Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       200 Georgetown Road                                Reaffirmation Agreement.
                         Ringgold, GA 30736 Catoosa


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 1:18-bk-14519-NWW                                Doc 5 Filed 10/02/18 Entered 10/02/18 17:53:13                                Desc
                                                                                                                                                 10/02/18 5:51PM
                                                                 Main Document    Page 2 of 2

 Debtor 1      Johnathan Allan Cobb
 Debtor 2      Tiffany Shawn Cobb                                                                     Case number (if known)


     property           County                                              Retain the property and [explain]:
     securing debt:



     Creditor's    TMX Finance, LLC                                         Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     1995 Ford Ranger 200,000 miles                      Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Aaron's Sales and Leasing                                                                           No

                                                                                                                                  Yes

 Description of leased        Washer Dryer
 Property:

 Lessor's name:               Holly Hendricks                                                                                     No

                                                                                                                                  Yes

 Description of leased        Residential Lease - assume
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Johnathan Allan Cobb                                                     X /s/ Tiffany Shawn Cobb
       Johnathan Allan Cobb                                                             Tiffany Shawn Cobb
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        October 2, 2018                                                  Date     October 2, 2018




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
